           Case 1:21-cv-04324-LTS Document 10 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASZELL REEDER,

                                Plaintiff,
                                                                 21-CV-4324 (LTS)
                    -against-
                                                                CIVIL JUDGMENT
ANDREW McCABE, et al,

                                Defendants.

         Pursuant to the order issued June 14, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 14, 2021
           New York, New York
                                                           /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                      Chief United States District Judge
